Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-16 are currently pending. Claims 1, 2, 5, 6 and 8-10 have been amended by Applicants’ amendment filed 11-24-2021. No claims have been added or canceled by Applicants’ amendment filed 11-24-2021. 

Applicant's election with traverse of Group I, claims 1, 2 and 5-10, directed to a method of making an allosteric DNA-binding protein sensor and/or switch, which binds to a target molecule; and the election of Species without traverse as follows: 
Species (A): wherein said complementary strand is extended (step (iii)(a)) (instant claim 1), 
Species (B): wherein any of said adapter nucleic acid molecules comprise one or more of a barcode, a recombination site, a topoisomerase recognition site, or a transposase recognition site (instant claim 9), 
Species (C): (a) wherein a primer anneals to said strand of said at least partially double stranded second adaptor (instant claim 10), and
Species (D): further comprising at least one polymerase with a bias for cytosine (instant claim 16), in the reply filed on July 5, 2021 was previously acknowledged.  

Claims 3, 4 and 11-16 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 5, 2021.

Claim 7 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 2, 5, 6 and 8-10 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed February 14, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/EP2017/072862, filed on September 12, 2017, which claims the benefit of European Patent Application 16188292.3, filed September 12, 2016.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed November 24, 2021 are acknowledged and have 
been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Specification Objections
The objection to the disclosure is withdrawn due to Applicants’ amendment of the Specification to delete an embedded hyperlink, in the reply filed 11-24-2021.

Markush Objections



Maintained Objections/Rejections
Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2, 5, 6 and 8-10 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “wherein the convertible base is a modified base or analogue thereof which can be directly converted without a copying step to another base with a different coding property” in lines 11-13 because it is unclear as to what bases are encompassed by the term such as, for example, which bases qualify as analogs of all potential modified bases (e.g., methylated, glycosylated, appended to a primer, deaminated, shortened, ligated to another molecule, bases comprising protecting groups, etc.); and which of those bases can be directly converted without an unidentified copying step (e.g., PCR, sequencing, amplification, copying on a computer, etc.); and/or the coding property (e.g., easy to code, code length, structure, codes for a different molecule, etc.) and, thus, the metes and bounds of the claim cannot be determined. 
The rejection of claims 1 and 6 is maintained as being indefinite for the recitation of the term “said first and second adapter nucleic acid molecule” such as recited in claim 1, lines 46-47. There is insufficient antecedent basis for the term “said first and second adapter nucleic acid molecule” in the claim because claim 1, line 3 recites the term “a first adapter nucleic acid molecule”, and claim 1, line 4 recites the term “a second adapter nucleic acid molecule”.
Claim 2 is indefinite for the recitation of the term “pair with different bases” in lines 2-3 because claim 1 does not recite that the convertible base and/or the converted base pair with anything. Moreover, it is unclear as to how the bases that pair are different, such that it is unclear whether the convertible base pairs with a different base than the converted base; whether the convertible base and the converted base pair with different bases in the same molecule (e.g., both pair with adenine in the same molecule); 
Claim 5 is indefinite for the recitation of the term “the first and second bias” in line 4. There is insufficient antecedent basis for the term “the first and second bias” in the claim because claim 5, line 2 recites the term “a first bias”, and claim 5, line 3 recites the term “a second bias”.
Claim 9 is indefinite for the recitation of the terms “double stranded first adapter nucleic acid molecule” and “double stranded second adapter nucleic acid molecule” in lines 4-5. There is insufficient antecedent basis for the terms because claim 1 recite “at least partially double stranded first adapter nucleic acid molecule” and “at least partially double stranded second adapter nucleic acid molecule”.
Claim 10 is indefinite for the recitation of the term “said strand” in line 3. There is insufficient antecedent basis for the term “said strand” in the claim.
Claims 6 and 8 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 5, 6 and 8-10 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Mikawa (US Patent No. 8883990, issued November 11, 2014).
Regarding claims 1, 2, 5, 6 and 8-10, Mikawa teaches methods and compositions for asymmetrically tagging a nucleic acid fragment using asymmetric adapters (Abstract). Mikawa teaches producing asymmetrically tagged nucleic acid fragment (interpreted as a template strand), the method comprising: (1) ligating an adapter to both ends of a double-stranded nucleic acid fragment (interpreted as ligating a first adapter, and a second adapter to a double stranded nucleic acid fragment), wherein the adapter includes: (a) a first and second nucleic acid strand hybridized together, wherein the hybridized strands include on ore more wobble base pair (interpreted as a convertible base, and inherently converted by reaction), wherein a “wobble base” is a nucleic acid base that can base pair with a first nucleotide base in a complementary nucleic acid strand, but that, when employed as a template strand for nucleic acid synthesis, leads to the incorporation of a second, different nucleotide base into the synthesizing strand (interpreted as ligating to a complementary strand); (b) a ligation site positioned on a first end of the hybridized strands configured to allow ligation of the adapter to the double-stranded nucleic acid fragment; and (c) a nucleic acid synthesis primer binding site positioned upstream of the one or more wobble base pair (interpreted as an adapter comprising a primer binding site, and the wobble base pair in the primer binding region); (2) annealing a synthesis primer specific for the nucleic acid synthesis primer binding site to the adaptor ligated fragment; and (3) performing a first round of nucleic acid synthesis initiated from the annealed synthesis primer, wherein the nucleotide base incorporated at the one or more wobble base pair in the adapter region at a first end of the adaptor ligated fragment is different than the corresponding nucleotide in the adapter region at a second end of the adapter ligated fragment, thereby producing an asymmetrically tagged nucleic acid fragment, wherein Figure 2 shows that the first adapter and the second adapter comprise an identical base sequence of A-G-A (interpreted as ligating a first and second adapter; identical base sequence; adapter comprises a ligation site and a primer-binding region; identical base sequence; and at least partially double-stranded, claims 1 and 6) (col 2, lines 42-59; col 3, lines 45-47; col 6, lines 11-18; and Figure 2). Mikawa teaches non-Watson-Crick base pairs including nucleoside analogs such as deoxyinosine, 2,6-diaminiopurine, PNAs, and LNAs; as well as wobble bases including deoxyinosine, 8-oxo-dA, 8-oxo-dG and the like (interpreted as universal bases; and convertible bases, claim 1) (col 6, lines 5-13). Mikawa teaches non-Watson-Crick base pairs, wherein non-limiting examples of wobble bases include: 8-oxo-dA, which can base pair with dG in a complementary strand; 8-oxo-dG, which can pair with dA in a complementary strand; and deoxy-inosine (dI), which can pair with any of dG, dA, dC, or dT (of dN) in a complementary strand, wherein the presence of one or more wobble bases in an asymmetric adapter allows the production of asymmetrically tagged nucleic acids after a first round of nucleic acid synthesis as shown in Figure 6 (interpreted as universal bases; convertible bases; inherently converted; and pairing with different bases, claims 2 and 6) (col  20, lines 43-51 and 55-58; and Figure 6). Mikawa teaches digesting the asymmetrically tagged nucleic acid fragment with a restriction enzyme specific for the restriction enzyme recognition and/or cut site; and ligating a second, different adapter to the digested fragment, the second adapter having a ligation site compatible with the digested end of the fragment Figure 6, asymmetric adapters with wobble bases to produce asymmetrically tagged fragments after replication, wherein Figure 6 illustrates double-stranded adapters comprising a primer binding site, a ligation site, and at least one convertible/natural base (interpreted as at least partially double-stranded adapters comprising primer-binding site; and at least one convertible base, claim 1) (col 3, lines 59-64; and Figure 6). Mikawa teaches that the adapter further comprises one or more of the following: a unique identifier (UID) (interpreted as a barcode), an RNA polymerase promotor region, a primer-binding site, a restriction enzyme site, and a recombination site (col 3, lines 12-16). Mikawa teaches that Figure 14 illustrates sequencing gel analysis of synthesized first strand cDNA produced from RNA derived from IVT of asymmetrically tagged nucleic acid fragments (interpreted as antisense strand, claim 1) (col 4, lines 21-23; and Figure 14). Mikawa teaches that the term “amplicon” means the product of a polynucleotide amplification, wherein the polynucleotides are usually double-stranded, that are replicated from one or more starting sequences, wherein the one or more starting sequences can be one or more copies of the same sequence, or it can be a mixture of different sequences (interpreted as an adaptor nucleic acid characterized by an identical base sequence, claim 1) (col 4, lines 57-62). Mikawa teaches that primer pairs include a first primer having a sequence that is the same or similar to a first portion of a target nucleic acid, and a second primer having a sequence that is complimentary to a second portion of a target nucleic acid to provide for amplification of the target nucleic acid or a fragment thereof (interpreted as an adaptor nucleic acid characterized by an identical base sequence, claim 1) (col 9, lines 60-67; and col 10, line 1). Mikawa teaches PCR for making multiple copies of a target nucleic acid flanked by primer binding sites, such reaction comprising one or more repetitions of the following steps: (i) denaturing the target nucleic acid, (ii) annealing primers to the primer binding sites, and (iii) extending the primers by a nucleic acid polymerase (interpreted as encompassing a polymerase with a base bias) in the presence of nucleoside triphosphates; and that reverse transcription PCR (RT-PCR) converts a target RNA to a complementary single stranded DNA, which is then amplified (interpreted as converting a convertible base; performing an extension step; primer annealed to the adapter; comprising a primer; obtaining a first and second antisense adapter nucleic acid molecule; encompassing a polymerase with a base bias; barcode; and preferably pair with PCR using Taq DNA polymerase, a double-stranded target nucleic acid can be denatured at a temperature of > 90oC, primers anneal at a temperature in the range of 50-75oC, and primers extend at a temperature in the range of 72-78oC (interpreted as primer annealing at temperatures differing by at least 2oC, claim 10) (col 7, lines 43-47). Mikawa teaches non-limiting examples of wobble bases include: 8-oxo-dA, which can base pair with dG in a complementary strand but will lead to the incorporation of dT at the corresponding position when used as a template; 8-oxo-dG, which can base pair with dA in a complementary strand but will lead to the incorporation of dC at the corresponding position when used as a template; and deoxy-inosine (dI) which can base pair with any of dG, dA, dC or dT in a complementary strand but will lead to the incorporation of dC at the corresponding position when used as a template (interpreted as an adapter comprising a primer binding region comprising a convertible base, a converted base and/or an analog thereof; and can base pair without a copying step to another base with a different coding property) (col 20, lines 42-53). Mikawa teaches that an in vitro transcription (IVT) reaction was performed directly from the adapter library obtained in Figure 11, the library was denatured in mild conditions to avoid complete denaturation but enough denaturation to allow access of an antisense oligonucleotide that produces a double-stranded T3 promoter region; and that to confirm the identity of the RNA transcript produced, reverse primer priming ability was checked by the synthesis of a first stranded cDNA as shown in Figure 13, the transcript strand should contain the complementary sequence of reverse primer located near the 3’ end of the IVT transcript produced in the previous step, wherein Figure 13 shows that cDNA was synthesized from the labeled reverse primer (interpreted as obtaining antisense nucleic acid molecules; primer; adapter and antisense adapter nucleic acid is essentially complementary; conversion is enzymatic; and a sequence complementary to a complementary strand, claim 1) (col 24, lines 41-45 and 58-66; and Figures 11 and 13). Mikawa teaches that polynucleotides comprise the four natural nucleosides (e.g., deoxyadenosine, deoxycytidine, deoxyguanosine, and deoxythymidine for DNA or their ribose counterparts for RNA) (interpreted as convertible bases) linked by phosphodiester linkages; however, they can also comprise non-natural analogs including modified bases (interpreted as convertible bases; and modified bases, claim 1) (col 9, lines 11-18). Mikawa teaches that nucleic acids in nucleic acid sample from a single source as well as locus of interest for which at least one reference sequence is known (interpreted as a universal sequence, claim 1) (col 13, lines 52-55). Mikawa teaches that the nature of the bond or linkage can vary widely and the ligation can be carried out enzymatically or chemically (interpreted as enzymatic or chemical reaction, claim 6) (col 6, lines 53-55). Mikawa teaches that template-driven reaction are primer extensions with a nucleic acid polymerase or oligonucleotide ligations with a nucleic acid ligase including PCR, linear PCR, nucleic acid sequence-based amplification, rolling circle amplification, etc. (interpreted as ligation with a ligase, claim 8) (col 5, lines 2-5). Mikawa teaches a loop region that comprises a cleavable linkage that is positioned between two non-complementary regions wherein the non-complementary region that is 5’ of the cleavable linkage comprises a primer binding site that is in the range of 8 to 100 nucleotides in length (interpreted as a primer binding region comprising a convertible base or analog thereof, claim 1) (col 33, claim 1).
Mikawa meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed November 24, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Mikawa do not teach a primer binding region comprising at least one universal base and/or at least one convertible base because Mikawa excludes this very feature by teaching that the nucleic acid synthesis primer binding site is positioned upstream of the one or more wobble base pairs (Applicant Remarks, pg. 11, last partial paragraph; and pg. 12, first partial paragraph); (b) Mikawa uses adapter sequences that are not characterized by an identical base sequence (Applicant Remarks, pg. 12, third full paragraph); and (c) Mikawa does not disclose convertible bases at all, neither does Figure 6, and is silent on chemical or enzymatic conversion of bases (Applicant Remarks, pg. 12, last partial paragraph; and pg. 13, first partial paragraph).
Regarding (a) and (c), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Mikawa does not teach a primer binding region comprising at least one universal base and/or at least one convertible base as required by claim 1, is not found persuasive. As an initial matter, it is noted that instant claim 1 is broadly recited including: 
(1)  reciting an undefined “primer binding region”, which can clearly include sequences upstream and/or downstream of the primer binding site;
(2)  that the primer binding region can comprise: (i) a universal base including inosine and 8-oxo-guanine (See; as-filed Specification, pg. 3, line 27); (ii) a convertible base; and/or (iii) an analog of a convertible base or a converted base, wherein the Examiner notes that nearly all bases are “convertible” (e.g., they can be modified or cleaved) and/or are encompassed by the broadly recited term “and analogs thereof” (See; the instant as-filed Specification indicating that cytosine and adenine can be converted by deamination to uracil and inosine; or cleavable to give rise to an abasic site, pg. 16, line 34; and pg. 17, lines 1-2 and 10-11), such that limitations of instant claim 1 encompasses almost all bases within (or near) a primer binding site; and
(3)  different optional features and reactions. 
Mikawa teaches a nucleic acid synthesis primer binding site positioned upstream of the one or more wobble base pair including 8-oxo-dA and 8-oxo-dG (interpreted as an adapter comprising a primer binding region comprising wobble base pair as a universal base, convertible base, a converted base, and/or an analog thereof); that Figure 6 shows exemplary embodiments of asymmetric adapters with wobble bases, wherein A and B show how wobble bases produce asymmetrically tagged fragments after replication, while C and D show how wobble bases can be employed to generate fragments having asymmetrically positioned restriction enzymes (interpreted as an adapter comprising a primer binding region comprising a universal base, convertible base, and/or an analog thereof); and that examples of wobbles bases include 8-oxo-dA, which can base pair with dG; 8-oxo-dG, which can base pair with dA; and deoxy-inosine (dI) which can base pair with any of dG, dA, dC or dT (interpreted as an adapter comprising a primer binding region comprising a universal base, convertible base, a converted base and/or an analog thereof; and can base pair without a copying step to another base with a different coding property). Applicant’s assertion that Mikawa is silent on chemical or enzymatic conversion of bases as recited in dependent claim 6, is not persuasive. It is noted that the conversion of any base will inherently be the result of an enzymatic, chemical or photochemical reaction as recited in instant claim 6. Thus, Mikawa teaches all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Mikawa uses adapter sequences that are not characterized by an identical base sequence as required by claim 1, is not found persuasive. Mikawa indicates in Figure 2, a first adapter sequence and a second adapter sequence comprising an identical base sequence of A-G-A (interpreted as a first adapter nucleic acid molecules and a second (different) nucleic acid molecule characterized by an identical base sequence). Thus, Mikawa teaches all of the limitations of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 5, 6 and 8-10 is maintained under 35 U.S.C. 103 as being unpatentable over Mikawa (US Patent No. 8883990, issued November 11, 2014) in view of Pham et al. (US Patent Application Publication No. 20140234610, published May 15, 2014).
Regarding claims 1, 2, 5, 6 and 8-10, Mikawa teaches methods and compositions for asymmetrically tagging a nucleic acid fragment using asymmetric adapters (Abstract). Mikawa teaches producing asymmetrically tagged nucleic acid fragment (interpreted as a template strand), the method comprising: (1) ligating an adapter to both ends of a double-stranded nucleic acid fragment (interpreted as ligating a first adapter, and a second adapter to a double stranded nucleic acid fragment), wherein the adapter includes: (a) a first and second nucleic acid strand hybridized together, wherein the hybridized strands include on ore more wobble base pair (interpreted as a convertible base, and inherently converted by reaction), wherein a “wobble base” is a nucleic acid base that can base pair with a first nucleotide base in a complementary nucleic acid strand, but that, when employed as a template strand for nucleic acid synthesis, leads to the incorporation of a second, different nucleotide base into the synthesizing strand (interpreted as ligating to a complementary strand); (b) a ligation site positioned on a first end of the hybridized strands configured to allow ligation of the adapter to the double-stranded nucleic acid fragment; and (c) a nucleic acid synthesis primer binding site positioned upstream of the one or more wobble base pair (interpreted as an adapter comprising a primer binding site, and the wobble base pair in the primer binding region); (2) annealing a synthesis primer specific for the nucleic acid synthesis primer binding site to the adaptor ligated fragment; and (3) performing a first round of nucleic acid synthesis initiated from the annealed synthesis primer, wherein the nucleotide base incorporated at the one or more wobble base pair in the adapter region at a first end of the adaptor ligated fragment is different than the corresponding nucleotide in the adapter region at a second end of the adapter ligated fragment, thereby producing an asymmetrically tagged nucleic acid fragment, wherein Figure 2 shows that the first adapter and the second adapter comprise an identical base sequence of A-G-A (interpreted as ligating a first and second adapter; identical base sequence; adapter comprises a ligation site and a primer-binding region; identical base sequence; and at least partially double-stranded, claims 1 and 6) (col 2, lines 42-59; col 3, lines 45-47; col 6, lines 11-18; and Figure 2). Mikawa teaches non-Watson-Crick base pairs including nucleoside analogs such as deoxyinosine, 2,6-diaminiopurine, PNAs, and LNAs; as well as wobble bases including deoxyinosine, 8-oxo-dA, 8-oxo-dG and the like (interpreted as universal bases; and convertible bases, claim 1) (col 6, lines 5-13). Mikawa teaches non-Watson-Crick base pairs, wherein non-limiting examples of wobble bases include: 8-oxo-dA, which can base pair with dG in a complementary strand; 8-oxo-dG, which can pair with dA in a complementary strand; and deoxy-inosine (dI), which can pair with any of dG, dA, dC, or dT (of dN) in a complementary strand, wherein the presence of one or more wobble bases in an asymmetric adapter allows the production of asymmetrically tagged nucleic acids after a first round of nucleic acid synthesis as shown in Figure 6 (interpreted as universal bases; convertible bases; inherently converted; and pairing with different bases, claims 2 and 6) (col  20, lines 43-51 and 55-58; and Figure 6). Mikawa teaches digesting the asymmetrically tagged nucleic acid fragment with a restriction enzyme specific for the restriction enzyme recognition and/or cut site; and ligating a second, different adapter to the digested fragment, the second adapter having a ligation site compatible with the digested end of the fragment (interpreted as ligating a second adapter, claim 1) (col 2, line 67; and col 3, lines 1-5). Mikawa teaches in Figure 6, asymmetric adapters with wobble bases to produce asymmetrically tagged fragments after replication, wherein Figure 6 illustrates double-stranded adapters comprising a primer binding site, a ligation site, and at least one convertible/natural base (interpreted as at least partially double-stranded adapters comprising primer-binding site; and at least one convertible base, claim 1) (col 3, lines 59-64; and Figure 6). Mikawa teaches that the adapter further comprises one or more of the following: a unique identifier (UID) (interpreted as a barcode), an RNA polymerase promotor region, a primer-binding site, a restriction enzyme site, and a recombination site (col 3, lines 12-16). Mikawa teaches that Figure 14 illustrates sequencing gel analysis of synthesized first strand cDNA produced from RNA derived from IVT of asymmetrically tagged nucleic acid fragments (interpreted as antisense strand, claim 1) (col 4, lines 21-23; and Figure 14). Mikawa teaches that the term “amplicon” means the product of a polynucleotide amplification, wherein the polynucleotides are usually double-stranded, that are replicated from one or more starting sequences, wherein the one or more starting sequences can be one or more copies of the same sequence, or it can be a mixture of different sequences (interpreted as an adaptor nucleic acid characterized by an identical base sequence, claim 1) (col 4, lines 57-62). Mikawa teaches that primer pairs include a first primer having a sequence that is the same or similar to a first portion of a target nucleic acid, and a second primer having a sequence that is complimentary to a second portion of a target nucleic acid to provide for amplification of the target nucleic acid or a fragment thereof (interpreted as an adaptor nucleic acid characterized by an identical base sequence, claim 1) (col 9, lines 60-67; and col 10, line 1). Mikawa teaches PCR for making multiple copies of a target nucleic acid flanked by primer binding sites, such reaction comprising one or more repetitions of the following steps: (i) denaturing the target nucleic acid, (ii) annealing primers to the primer binding sites, and (iii) extending the primers by a nucleic acid polymerase (interpreted as encompassing a polymerase with a base bias) in the presence of nucleoside triphosphates; and that reverse transcription PCR (RT-PCR) converts a target RNA to a complementary single stranded DNA, which is then amplified (interpreted as converting a convertible base; performing an extension step; primer annealed to the adapter; comprising a primer; obtaining a first and second antisense adapter nucleic acid molecule; encompassing a polymerase with a base bias; barcode; and preferably pair with different bases, claims 1, 2, 5 and 9) (col 7, lines 29-35 and 52-55). Mikawa teaches that in conventional PCR using Taq DNA polymerase, a double-stranded target nucleic acid can be denatured at a temperature of > 90oC, primers anneal at a temperature in the range of 50-75oC, and primers extend temperature in the range of 72-78oC (interpreted as primer annealing at temperatures differing by at least 2oC, claim 10) (col 7, lines 43-47). Mikawa teaches non-limiting examples of wobble bases include: 8-oxo-dA, which can base pair with dG in a complementary strand but will lead to the incorporation of dT at the corresponding position when used as a template; 8-oxo-dG, which can base pair with dA in a complementary strand but will lead to the incorporation of dC at the corresponding position when used as a template; and deoxy-inosine (dI) which can base pair with any of dG, dA, dC or dT in a complementary strand but will lead to the incorporation of dC at the corresponding position when used as a template (interpreted as an adapter comprising a primer binding region comprising a convertible base, a converted base and/or an analog thereof; and can base pair without a copying step to another base with a different coding property) (col 20, lines 42-53). Mikawa teaches that an in vitro transcription (IVT) reaction was performed directly from the adapter library obtained in Figure 11, the library was denatured in mild conditions to avoid complete denaturation but enough denaturation to allow access of an antisense oligonucleotide that produces a double-stranded T3 promoter region; and that to confirm the identity of the RNA transcript produced, reverse primer priming ability was checked by the synthesis of a first stranded cDNA as shown in Figure 13, the transcript strand should contain the complementary sequence of reverse primer located near the 3’ end of the IVT transcript produced in the previous step, wherein Figure 13 shows that cDNA was synthesized from the labeled reverse primer (interpreted as obtaining antisense nucleic acid molecules; primer; adapter and antisense adapter nucleic acid is essentially complementary; conversion is enzymatic; and a sequence complementary to a complementary strand, claim 1) (col 24, lines 41-45 and 58-66; and Figures 11 and 13). Mikawa teaches that polynucleotides comprise the four natural nucleosides (e.g., deoxyadenosine, deoxycytidine, deoxyguanosine, and deoxythymidine for DNA or their ribose counterparts for RNA) (interpreted as convertible bases) linked by phosphodiester linkages; however, they can also comprise non-natural analogs including modified bases (interpreted as convertible bases; and modified bases, claim 1) (col 9, lines 11-18). Mikawa teaches that nucleic acids in nucleic acid sample from a single source as well as from multiple sources include a locus of interest for which at least one reference sequence is known (interpreted as a universal sequence, claim 1) (col 13, lines 52-55). Mikawa teaches that the nature of the bond or linkage can vary widely and the ligation can be carried out enzymatically or chemically primer extensions with a nucleic acid polymerase or oligonucleotide ligations with a nucleic acid ligase including PCR, linear PCR, nucleic acid sequence-based amplification, rolling circle amplification, etc. (interpreted as ligation with a ligase, claim 8) (col 5, lines 2-5). Mikawa teaches a loop region that comprises a cleavable linkage that is positioned between two non-complementary regions wherein the non-complementary region that is 5’ of the cleavable linkage comprises a primer binding site that is in the range of 8 to 100 nucleotides in length (interpreted as a primer binding region comprising a convertible base or analog thereof, claim 1) (col 33, claim 1).
Mikawa does not specifically exemplify optionally converting the at least one convertible base by an enzymatic reaction (instant claim 6, in part).
Regarding claim 6 (in part), Pham et al. teach methods for reducing the complexity of a population of nucleic acids prior to performing an analysis of the nucleic acids such as, for example, sequence analysis, cloning, and amplification; and that the methods result in a subset of the initial population enriched for a desired region of interest, and for analyzing populations having a high degree of complexity such as, chromosomal-derived DNA, whole genomic DNA, or mRNA populations; as well as, for the analysis of pooled samples (paragraph [0007]). Pham et al. teach that nucleic acids isolated from a biological source are fragmented, treated to create blunt ends, and the fragments subjected to a ligation reaction to link adapters to the ends, wherein each adapter comprises two strands that are hybridized together to form a stem-loop structure having a double-stranded terminus at the end of the “stem” (interpreted as at least partially double-stranded) that is capable of being ligated to the ends of the fragments; and that the second strand of the adapters is complementary to the 5’ single-stranded overhang, such that annealing the strands together provides a stem-loop adapters having a nick at the location where the 3’ end of the first strand (interpreted as the antisense strand), and the 5’ end of the second strand are adjacent, but not linked, to one another; and that the second strand is preferably comprises a convertible nucleotide, internally located, such that once the adapters are added to the end of the fragments, a denaturation step is performed to separate the duplexes into single-stranded molecules, each with a first strand of the adapter linked at the 3’ end and a second strand of the opposite adapter linked at the 5’ end (paragraph [0076]). Pham et al. teach that the adaptor strands different convertible nucleotides can be used other than deoxyuridine such as deoxyinosine, thiolated or halogenated bases, RNA bases, methylated bases, and the like, wherein these provide targeting by different nucleic acid modifying enzymes or combinations thereof (interpreted as enzymatically modified), such that the adapter sequences can be tagged with an affinity or reactive moiety (e.g., biotin, azide, primary amine, thiol, or halogenate base, etc.) to allow for purification of the adapter and accompanying sample nuclei acid, wherein these moieties can be added to either the adapters added prior to enrichment, those added after the enriched molecules are converted to double-stranded form, or both (interpreted as converting at least one convertible base, claim 1) (paragraph [0079]). Pham et al. teach that various ligation methods can be used, but a cohesive end is generated by degrading the 5’ strand back to the position of the convertible nucleotide at an internal position in the second strand of the adapter, for example, a deoxyuridine nucleotide within the second strand can be converted to an abasic site using uracil DNA glycosylase, and the abasic site subsequently excised from the molecule using an AP-lyase activity that leave a ligation-competent end comprising a 5’ phosphate group immediately downstream of the excision event (interpreted as enzymatically converting the convertible base), such that this cohesive end can be ligated in trans to an adapter (e.g., hairpin or stem-loop adapter), such that the where the adapter is a stem-loop or hairpin adapter, the resulting molecules are closed having no terminal nucleotides, and are therefore immune to exonuclease digestion to provide a mixture enriched in target molecules (interpreted as enzymatically converting the convertible base, claims 1 and 6) (paragraph [0078], lines 12-36). Pham et al. teach that additional reaction components can be included in a kit such as universal priming sequences for initiation of synthesis, and the like (interpreted as universal sequences, claim 1) (paragraph [0117], lines 1-3). Pham et al. teach that the primer will serve as an initiation point for extension if the 3’ end is annealed to the target fragment; and the primer can anneal at its 5’ end to the adapter sequence (interpreted as primer annealing, claim 10) (paragraph [0040]). Pham et al. teach primer-binding sites in adapter regions (paragraph [0085], least three lines). Pham et al. teach that subsequent exonuclease degradation will degrade all fragments that are not flanked by two adapters, whether they are the same adapter or different adapters at each end (interpreted as being characterized by an identical base sequence, claim 1) (paragraph [0044]).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of reducing the complexity of a population of nucleic acids for downstream analysis as exemplified by Pham et al. it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of asymmetrically tagging a nucleic acid fragment as disclosed by Mikawa to include a step of converting one or more convertible bases within a first and/or second adapter including enzymatic conversion as taught by Pham et al. with a reasonable expectation of success in asymmetrically tagging adapter sequences with an affinity or reactive molecule to allow for purification of the adapter and accompanying sample nucleic acid; and/or to enrich the reaction mixture in target molecules.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 24, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Mikawa do not teach a primer binding region comprising at least one universal base and/or at least one convertible base because Mikawa excludes this very feature by teaching that the nucleic acid synthesis primer binding site is positioned upstream of (b) Mikawa uses adapter sequences that are not characterized by an identical base sequence (Applicant Remarks, pg. 12, third full paragraph); (c) Mikawa does not disclose convertible bases at all, neither does Figure 6, and is silent on chemical or enzymatic conversion of bases (Applicant Remarks, pg. 12, last partial paragraph; and pg. 13, first partial paragraph); (d) the Office asserts that Mikawa can be interpreted as describing a primer annealing temperature differing by at least 2oC, as recited in claim 10; however, claim 10 requires that sequences are generated by conversion according to claim 1 (Applicant Remarks, pg. 15, first full paragraph); and (e) neither reference describe the claimed step of enzymatically converting the convertible base as required by claims 1 and 6 (Applicant remarks, pg. 15, second full paragraph).
Regarding (a) and (c), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that Mikawa does not teach a primer binding region comprising at least one universal base and/or at least one convertible base as required by claim 1, is not found persuasive. As an initial matter, it is noted that instant claim 1 is broadly recited including: 
(1)  reciting an undefined “primer binding region”, which can clearly include sequences upstream and/or downstream of the primer binding site;
(2)  that the primer binding region can comprise: (i) a universal base including inosine and 8-oxo-guanine (See; as-filed Specification, pg. 3, line 27); (ii) a convertible base; and/or (iii) an analog of a 
(3)  different optional features and reactions. 
Mikawa teaches a nucleic acid synthesis primer binding site positioned upstream of the one or more wobble base pair including 8-oxo-dA and 8-oxo-dG (interpreted as an adapter comprising a primer binding region comprising wobble base pair as a universal base, convertible base, a converted base, and/or an analog thereof); that Figure 6 shows exemplary embodiments of asymmetric adapters with wobble bases, wherein A and B show how wobble bases produce asymmetrically tagged fragments after replication, while C and D show how wobble bases can be employed to generate fragments having asymmetrically positioned restriction enzymes (interpreted as an adapter comprising a primer binding region comprising a universal base, convertible base, and/or an analog thereof); and that examples of wobbles bases include 8-oxo-dA, which can base pair with dG; 8-oxo-dG, which can base pair with dA; and deoxy-inosine (dI) which can base pair with any of dG, dA, dC or dT (interpreted as an adapter comprising a primer binding region comprising a universal base, convertible base, a converted base and/or an analog thereof; and can base pair without a copying step to another base with a different coding property). Pham et al. teach primer-binding sites in adaptor regions; universal priming sequences; and that the adaptor strands and/or driver (bait) molecules can comprise various types of nucleotides or analogs thereof including DNA, RNA, LNA, PNA, and chimeric biopolymers; and that different convertible nucleotides can be used other than deoxyuridine such as deoxyinosine, thiolated or halogenated bases, RNA bases, methylated bases, and the like, wherein these provide targeting by different nucleic acid modifying enzymes or combinations thereof (interpreted as primer-binding regions comprising at least one convertible base, converted bases and/or analogs thereof). Thus, the combined references teach all of the limitations of the claims. Applicant’s assertion that Mikawa is silent on chemical or enzymatic conversion of bases as recited in dependent claim 6, is not persuasive. It is noted that the conversion of Pham et al. teach that different convertible nucleotides can be used other than deoxyuridine such as deoxyinosine, thiolated or halogenated bases, RNA bases, methylated bases, and the like, wherein these provide targeting by different nucleic acid modifying enzymes or combinations thereof (interpreted as enzymatically modified), such that the adapter sequences can be tagged with an affinity or reactive moiety (e.g., biotin, azide, primary amine, thiol, or halogenate base, etc.) to allow for purification of the adapter and accompanying sample nuclei acid (interpreted as chemically modified), wherein these moieties can be added to either the adapters added prior to enrichment, those added after the enriched molecules are converted to double-stranded form, or both (interpreted as converting at least one convertible base including by chemical or enzymatic reaction). Thus, the combined references teach all of the limitations of the claims, and one of skill in the art would have been motivated to combine Mikawa with Pham et al. for the reasons already of record.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Mikawa uses adapter sequences that are not characterized by an identical base sequence as required by claim 1, is not found persuasive. Mikawa indicates in Figure 2, a first adapter and a second adapter comprising an identical base sequence of A-G-A (interpreted as characterized by an identical base sequence). Pham et al. teach fragments flanked by two adapters at each end that are the same or different (interpreted as characterized by an identical base sequence). Thus, the combined references teach all of the limitations of the claims.
Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that claim 10 requires that sequences are generated by conversion according to claim 1, is not persuasive. It is noted that instant claim 10 is a dependent claim. The Examiner notes that instant claim 1 recites an optional reaction (e.g., “optionally converting said at least one convertible base”); while instant claim 10 recites a primer annealing to an adapter. Mikawa teach multiple rounds of nucleic acid synthesis, self-priming and replication; and that Figure 16A shows an adapter ligated DNA that has been annealed with primer 502 . Pham et al. teach additional rounds of enrichment; that the primer will serve as an initiation point for extension if the 3’ end is annealed to the target fragment; and the primer can anneal at its 5’ end to the adapter sequence (interpreted as primer annealing to adapter sequences). Thus, the combined references teach all of the limitations of the claims.
Regarding (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that neither reference describe the claimed step of enzymatically converting the convertible base as required by claims 1 and 6, is not persuasive. As an initial matter, instant claim 1 recites that the step of converting said at least one convertible base is an optional step, and does not recite enzymatic conversion. Moreover, as noted supra, Pham et al. teach that different convertible nucleotides can be used other than deoxyuridine such as deoxyinosine, thiolated or halogenated bases, RNA bases, methylated bases, and the like, wherein these provide targeting by different nucleic acid modifying enzymes or combinations thereof (interpreted as enzymatically modified), such that the adapter sequences can be tagged with an affinity or reactive moiety (e.g., biotin, azide, primary amine, thiol, or halogenate base, etc.) to allow for purification of the adapter and accompanying sample nuclei acid (interpreted as chemically modified), wherein these moieties can be added to either the adapters added prior to enrichment, those added after the enriched molecules are converted to double-stranded form, or both (interpreted as converting at least one convertible base including by chemical or enzymatic reaction). Thus, the combined references teach all of the limitations of the claims.


New Objections/Rejections
Markush Objections
Claims 1 and 9 are objected to because of the following informalities:  Claim 1, for example, recites the term “wherein said primer binding region comprises at least one universal base, at least one convertible base, or at least one converted base”, such that claim 1 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein said primer binding region comprises bases selected from the group consisting of at least one universal base, at least one convertible base, and at least one converted base”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claim 2 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment of the claims in the response filed 11-24-2021. 
Claim 2 recites, “wherein said at least one convertible base and said at least one converted base pair with different bases” in lines 1-3. Claim 2 depends from claim 1. However, claim 1 does not recite that the at least one convertible base and the at least one converted base pair with other bases. Moreover, the primer-binding region may only comprise at least one universal base or at least one convertible base or an analog thereof, and may not comprise either at least one universal base or at least one convertible base. Thus, claim 1 is an improper dependent claims that do not further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	 Claims 1, 2, 5, 6 and 8-10 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Fu et al. (US Patent Application Publication No. 20160289740, published October 6, 2016; effective filing date March 30, 2015).
Regarding claims 1, 2, 5, 6 and 8-10, Fu et al. teach compositions and methods for generating a set of combinatorial barcodes, and uses thereof for barcoding samples such as single cells or genomic DNA fragments, wherein some embodiments disclosed provide compositions comprising a set of component barcodes for producing a set of combinatorial barcodes; and one or two linker sequences or the complements thereof, wherein the component barcodes are configured to connect to each other through the one or two linker sequences or the complements thereof to produce a set of combinatorial barcodes (Abstract). Fu et al. teach that a “nucleic acid” refers to a polynucleotide sequence or fragment thereof that can comprise nucleotides, wherein a nucleic acid can comprise one or more analogs including 5-bromouracil, peptide nucleic acid, morpholinos, locked nucleic acids, thiol-containing nucleotides, methyl-7-guanosine, methylate nucleotides, inosine, thiouridine, queusine, and wyosine; as well as, comprising one or more modifications (e.g., base modifications, a backbone modification) to provide the nucleic acid with a new or enhanced features such as improved stability (interpreted as convertible bases; modified bases; and conversion by enzymatic, chemical or photochemical reaction, claims 1 and 6) (paragraphs [0037]; and [0038], lines 1-4). Fu et al. teach stochastic barcodes, wherein a stochastic barcode can be a polynucleotide sequence that can be used to stochastically label (e.g., barcode or tag) a target, wherein a stochastic barcode can comprise one or more labels including universal labels, cellular labels, molecular labels, sample labels, spatial labels, and any combination thereof; and the stochastic barcode can comprise a target-binding region that can interact with a target in a sample (interpreted as a primer binding region comprising a universal base, claim 1) (paragraph [0054]). Fu et al. teach that the stochastic barcode can ligate to any nucleic acid molecule comprising a complementary overhang to the restriction site overhang (interpreted as ligating a first adapter, claim 1) (paragraph [0066]). Fu et al. teach that stochastic barcodes can be ligated to any nucleic acid molecule comprising a complementary sequence to the restriction site overhang, wherein a ligase such as T4 DNA ligase can be used to join the two fragments (interpreted as a ligase; ligating adapters; and comprising a barcode, claims 8 and 10) (paragraph [0193]). Fu et al. teach that pooled microwell samples can be prepared for sequencing including the addition of sequence (e.g., flowcell adaptors) either through adaptor ligation or primer extension, wherein primers comprise the sequences of the flowcell adaptors, such that methods of ligating adaptors to fragments of nucleic acids are well known; and that adaptors can be double-stranded, single-stranded or partially single-stranded; and that optionally, either or both of the oligonucleotides can have a region that is not complementary to the other oligonucleotide and forms a single stranded overhang at one or both ends of the adaptor, wherein adaptors can include other features such as primer binding sites and restriction sites (interpreted as ligating a first adaptor; ligating a second adaptor; at least partially double-stranded; primer-binding region; two distinct primer binding sites; primer extension; and pairing with different bases, claims 1 and 2) (paragraph [0170]). Fu et al. teach that amplification can be performed on the substrate such as with bridge amplification, such that a template molecule can be annealed to the first primer and the first primer is elongated in the forward direction by the addition of nucleotides to form a duplex molecules consisting of the template and a newly formed strand that is complementary to the template, where in the heating steps of the next cycle, the duplex molecule can be denatured; and in the annealing stage and elongation step that follows, the complementary strand can hybridize to the second primer, which is complementary to a segment of the complementary strand at a location removed from the first primer; and in the second primer can be elongated in the reverse direction by addition of nucleotides in the same reaction mixture (interpreted as ligating adapter nucleic acid molecules to a template strand; extending; obtaining an anti-sense adapter nucleic acid molecule; comprising two distinct primer binding sites; and annealing a primer to a strand, claims 1 and 10) (paragraph [0225]). Fu et al. teach that amplification can be performed using a polymerase chain reaction (PCR) such as the in vitro amplification of specific DNA sequences by the simultaneous primer extension of complementary strands of DNA, wherein PCR can encompass derivative forms of the reaction including real time PCR, nested PCR, quantitative PCR, multiplexed PCR, digital PCR and assembly PCR; as well as, by non-PCR methods including multiple displacement amplification (MDA), transcription-mediated amplification (TMA), whole genome amplification (WGA), and strand-displacement amplification (SDA), which used a polymerase lacking 5’ exonuclease activity (interpreted as using a first and second polymerase with different first and second bias; and primer annealing as recited in claim 10 differing by 2oC, claims 5 and 10) (paragraphs [0197]-[0198]). Fu et al. teach that the second combinatorial barcode reagents can include one combinatorial barcode reagent that comprises a target-specific region (e.g., either the sense or anti-sense strand), and other combinatorial barcode reagents may not comprise a target-specific region, but can comprise linkers to link all the barcode reagents together (paragraph [0290]).
Fu et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1, 2, 5, 6 and 8-10 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639